PER CURIAM.
Latrese D. Scott-Brown appeals from the district court’s orders granting summary judgment to the Defendants as to some claims and a monetary judgment based upon a jury verdict in her favor as to other claims in this action pursuant to Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Scott-Brown v. Cohen, No. CA-00-3570-AW (D. Md. Aug. *14114, 2001; July 15, 2002; filed July 18 and entered July 24, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.